18‐1940
In re Motors Liquidation Co.: Those Certain Post‐Closing Accident Plaintiffs


                       United States Court of Appeals
                           for the Second Circuit
                                        AUGUST TERM 2019

                                             NO. 18‐1940

  IN RE MOTORS LIQUIDATION COMPANY, FKA GENERAL MOTORS CORPORATION,
                                DEBTOR

              THOSE CERTAIN POST‐CLOSING ACCIDENT PLAINTIFFS
      REPRESENTED BY BUTLER WOOTEN & PEAK LLP, DENNEY & BARRETT, P.C.,
      HILLIARD MARTINEZ GONZALES L.L.P., AND TURNER & ASSOCIATES, P.A,
                         ADR PROVIDER ‐ APPELLANTS,


                                       JENNIFER LANKFORD,
                                            PLAINTIFF,

                                                   V.


                                     GENERAL MOTORS LLC,
                                          APPELLEE.

                                  ARGUED: SEPTEMBER 24, 2019
                                  DECIDED: NOVEMBER 19, 2019

                BEFORE:         JACOBS, SACK, HALL, CIRCUIT JUDGES.

      Certain Post‐Closing Accident Plaintiffs appeal from a judgment of the
United States District Court for the Southern District of New York (Furman, J.)
affirming the decision of the bankruptcy court (Glenn, J.) on the issue of punitive
damages. Because General Motors LLC did not contractually assume liability for
punitive damages in its predecessor’s bankruptcy sale, Post‐Closing Accident
Plaintiffs may not assert claims for punitive damages based on the predecessor’s
conduct. Accordingly, we AFFIRM.

                                       GREGORY W. FOX, WILLIAM P.
                                       WEINTRAUB (ON THE BRIEF), GOODWIN
                                       PROCTER LLP, NEW YORK, NEW YORK, FOR
                                       APPELLANTS.

                                       RICHARD C. GODFREY, ANDREW B.
                                       BLOOMER (ON THE BRIEF), KIRKLAND & ELLIS
                                       LLP, CHICAGO, ILLINOIS;
                                       ERIN E. MURPHY, C. HARKER RHODES IV
                                       (ON THE BRIEF), KIRKLAND & ELLIS LLP,
                                       WASHINGTON, DISTRICT OF COLUMBIA;
                                       ARTHUR J. STEINBERG, DAVID M. FINE, SCOTT
                                       I. DAVIDSON (ON THE BRIEF), KING &
                                       SPALDING LLP, NEW YORK, NEW YORK, FOR
                                       APPELLEES.

      DENNIS JACOBS, Circuit Judge:

      The history of this sprawling bankruptcy is set forth in several opinions,

including the comprehensive opinion of the United States Bankruptcy Court for

the Southern District of New York (Glenn, J.), which was reviewed and affirmed

in relevant part by the district court (Furman, J.) in the judgment from which this

appeal is taken. In a nutshell, the 2009 bankruptcy of General Motors Company

(“Old GM”) resulted in a sale under 11 U.S.C. § 363 of the bulk of its assets to a

new entity that has continued the business (the “Sale”). That new entity became

General Motors LLC (“New GM”).



                                         1
      There is a single question on this appeal. New GM assumed the liability of

Old GM with respect to post‐Sale accidents involving automobiles manufactured

by Old GM; the claims thus assumed include those by persons who did not

transact business with Old GM, such as individuals who never owned Old GM

vehicles (but collided with one) and (hypothetical) persons who bought Old GM

cars used after the Sale. The question on appeal is whether New GM is liable for

punitive damages with respect to such claims. We conclude, as a matter of

contract interpretation, that New GM is not.

      The bankruptcy court ruled New GM cannot be held liable for punitive

damages based on Old GM’s conduct for two reasons: an earlier decision by the

bankruptcy court had resolved this issue and was the law of the case; and the

structure of the Bankruptcy Code’s priority scheme precludes successor liability

punitive damages claims in this case. See In re Motors Liquidation Co. (“July

2017 Decision”), 571 B.R. 565, 575‐77 (Bankr. S.D.N.Y. 2017). The district court

affirmed on the same grounds. See In re Motors Liquidation Co. (“May 2018

Decision”), 590 B.R. 39, 61‐64 (S.D.N.Y. 2018).

      This appeal was initiated by certain Post‐Closing Accident Plaintiffs

represented by multiple law firms (“Appellants”). “Post‐Closing Accident




                                         2
Plaintiffs” is a term of art in these bankruptcy proceedings; it means plaintiffs

asserting claims based on an accident or incident that occurred on or after the

closing date of the Sale. July 2017 Decision, 571 B.R. at 578. Since filing the

Notice of Appeal, some of the Appellants have settled their lawsuits against

New GM or decided not to pursue this appeal. For res judicata purposes, it

matters that the remaining Appellants are the plaintiffs in Eason v. General

Motors LLC (“Eason”), Case No. 15A‐1940‐7 (State Court of Cobb County, Ga.).

(The disposition of the case involving the plaintiff in Reichwaldt v. General

Motors LLC, Case No. 1:16‐cv‐02171 (N.D. Ga.) is addressed in a summary order

that is issued on the same day as this opinion.)

      To confirm appellate jurisdiction, we consider the Notice of Appeal and

conclude that it is (barely) adequate (Part I). We then consider the merits:

contractual assumption (Part II) and successor liability (Part III). Because

New GM did not contractually assume liability for punitive damages, the

judgment is affirmed.




                                          3
                                  BACKGROUND

      In 2009, Old GM filed for bankruptcy under chapter 11, and took steps

under 11 U.S.C. § 363(f) to sell substantially all of its assets, “free and clear” of

any associated liabilities, to (the entity that later became) New GM. The terms of

the Sale are governed by a contract (the “Sale Agreement”), under which

New GM assumed a narrow set of Old GM’s liabilities (the “Assumed

Liabilities”). All other liabilities remained with Old GM.

      Prior to the Sale, interested parties and the general public received notice

of a proposed Sale Agreement; and the bankruptcy court received and

considered hundreds of objections. In response to some objections, the parties

amended the Sale Agreement for New GM’s Assumed Liabilities to include

claims arising out of post‐Sale car accidents involving Old GM vehicles. Having

received the objections and amendments, the bankruptcy court entered an order

on July 5, 2009 approving the terms of the Sale Agreement (the “Sale Order”). In

re General Motors Corp., 407 B.R. 463 (Bankr. S.D.N.Y. 2009) (Gerber, J.).

      Between February 2014 and October 2014, New GM recalled certain

Old GM vehicles with alleged defects that could (among other things) disable

critical safety features. The recalls prompted numerous lawsuits against




                                           4
New GM, including those seeking punitive damages based on Old GM’s design,

manufacture, and sale of the defective vehicles. In response to these lawsuits,

New GM moved in the bankruptcy court to enforce the “free and clear”

provision of the Sale Order that, in accordance with 11 U.S.C. § 363(f),

extinguishes all liability arising out of Old GM assets other than Assumed

Liabilities.

       Since the 2014 recalls, many questions have arisen about the breadth of the

Sale Order’s free and clear provision and the scope of the Sale Agreement’s

Assumed Liabilities. In November 2015, the bankruptcy court resolved some

questions bearing on which claims could proceed against New GM. See In re

Motors Liquidation Co. (“November 2015 Decision”), 541 B.R. 104 (Bankr.

S.D.N.Y. 2015) (Gerber, J.). Relevant to this appeal, the court considered the

extent to which punitive damages are available to Post‐Closing Accident

Plaintiffs, and concluded that under the Sale Agreement, New GM could not be

liable for punitive damages imposed by reason of Old GM’s conduct. Id. at

116‐21. This ruling was never appealed.

       In July 2017, the bankruptcy court undertook to resolve persistent issues

arising out of the Sale. Among the claimants were the Appellants, who argued




                                         5
that they were not bound by the November 2015 Decision (on the punitive

damages issue) because they were not yet party to the bankruptcy court

proceedings. The bankruptcy court applied the November 2015 Decision as the

law of the case and ruled that “New GM cannot be held liable for punitive

damages on a contractual basis.” July 2017 Decision, 571 B.R. at 576. The court

went on to consider whether the Sale Order’s free and clear provision could bar

the punitive damages claims of Appellants, who suffered post‐Sale injuries. Id.

at 576‐77. The court observed that, since Old GM was deeply insolvent at the

time of the Sale, the structure of the Bankruptcy Code’s claim priority scheme

would insulate Old GM from having to pay punitive damages. Id. at 580 (citing

11 U.S.C. 726(a)(4)). The court therefore concluded that New GM could not be

held liable as a successor corporation for claims that its predecessor would never

have paid. Id. at 579‐80.

      Pursuant to 28 U.S.C. § 158, the district court reviewed the July 2017

Decision and affirmed on both grounds. May 2018 Decision, 590 B.R. at 61‐64.

This appeal followed.




                                        6
                                  DISCUSSION

       “We exercise plenary review over a district court’s affirmance of a

bankruptcy court’s decisions, reviewing de novo the bankruptcy court’s

conclusions of law, and reviewing its findings of facts for clear error.” Matter of

MPM Silicones, L.L.C., 874 F.3d 787, 794 (2d Cir. 2017) (internal quotation marks

omitted) (quoting In re Lehman Bros., Inc., 808 F.3d 942, 946 (2d Cir. 2015)).




                                         I

      There is an issue at the outset as to the sufficiency of the Notice of Appeal.

New GM argues that appellate jurisdiction is lacking because the Notice of

Appeal fails to “specify the party or parties taking the appeal by naming each

one in the caption or body of the notice.” Fed. R. App. P. 3(c)(1)(A). This

specification requirement is jurisdictional. Gusler v. City of Long Beach, 700 F.3d
646, 648 (2d Cir. 2012). Here, the Notice of Appeal identifies as Appellants

“those certain Post‐Closing Accident Plaintiffs represented by Butler Wooten &

Peak LLP, Denney & Barrett, P.C., Hilliard Martinez Gonzales L.L.P., and Turner

& Associates, P.A.”




                                         7
      A notice of appeal must “provide notice both to the opposition and to the

court of the identity of the appellant or appellants.” Torres v. Oakland

Scavenger Co., 487 U.S. 312, 318 (1988). In Torres, the Supreme Court ruled

insufficient a notice of appeal utilizing an “et al.” designation rather than listing

each plaintiff by name; but Congress relaxed that requirement in an amendment

to the Federal Rules of Appellate Procedure. Now, a notice of appeal need not

list every appellant; “such terms as ‘all plaintiffs,’ ‘the defendants,’ ‘the plaintiffs

A, B, et al.,’ or ‘all defendants except X’” are acceptable. Fed. R. App. P.

3(c)(1)(A). If there is a “failure to name a party whose intent to appeal is

otherwise clear from the notice,” the appeal must not be dismissed. Id. 3(c)(4).

In general, this Court liberally construes the requirements of Rule 3. See, e.g.,

PHL Variable Ins. Co. v. Town of Oyster Bay, 929 F.3d 79, 87 (2d Cir. 2019).

      It was careless of counsel on this appeal to file a notice on behalf of

“certain Post‐Closing Accident Plaintiffs” represented by named law firms. The

Post‐Closing Accident Plaintiffs differ in circumstance, and the date on which

they joined the bankruptcy court proceedings matters in deciding whether res

judicata bars a challenge to the November 2015 Decision. See Section II.A, infra.

Although Appellants identified themselves in subsequent submissions and oral




                                           8
statements to the Court, these clarifications cannot cure a deficiency in a notice of

appeal.

      Nevertheless, under a liberal construction of the Rule 3 requirements, we

conclude the Notice of Appeal is adequate. It is not so deficient as those in prior

appeals that were dismissed for lack of jurisdiction. See, e.g., M.E.S., Inc. v. Snell,

712 F.3d 666, 668 (2d Cir. 2013) (finding no jurisdiction to review claim advanced

by individual who was entirely absent from the original timely notice of appeal);

Gusler, 700 F.3d at 648‐50 (dismissing appeal in which only a non‐party was

named in the body of the notice). Here, it is sufficiently clear to the parties and

ascertainable to the court (with effort) to identify Appellants by the law firms

listed in the notice. New GM has identified Appellants by law firm in the

bankruptcy court proceedings. Therefore, there is no insurmountable

impediment to our jurisdiction. At the same time, notwithstanding the Court’s

obligation to ascertain our jurisdiction, it is not our task to conduct a review of

the bankruptcy court docket. Counsel expecting us to do so proceed at peril.

      In summary, even if the plaintiffs in Eason are not expressly named in the

notice, their intent to appeal is otherwise clear by reference to the law firm

representing them. Accordingly, we have jurisdiction over this appeal.




                                          9
                                          II

      A second threshold question is whether res judicata bars the Court from

reaching the issue of whether New GM assumed liability for punitive damages

as a matter of contract.

      A.     Res Judicata

      In November 2015, the bankruptcy court ruled that claims for punitive

damages are not part of New GM’s Assumed Liabilities in the Sale Agreement.

November 2015 Decision, 541 B.R. at 116‐21. This decision was never appealed.

Now, New GM claims that the doctrine of res judicata bars Appellants from

challenging the reasoning in that decision, which the bankruptcy court applied

as the law of the case in July 2017.

      “To determine whether the doctrine of res judicata bars a subsequent

action, we consider whether (1) the prior decision was a final judgment on the

merits, (2) the litigants were the same parties, (3) the prior court was of

competent jurisdiction, and (4) the causes of action were the same.” Brown

Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 157 (2d Cir. 2017) (internal

quotation marks omitted) (quoting In re Layo, 460 F.3d 289, 292 (2d Cir. 2006)).

“The doctrine of res judicata, or claim preclusion, holds that ‘a final judgment on




                                         10
the merits of an action precludes the parties or their privies from relitigating

issues that were or could have been raised in that action.’” Monahan v. N.Y.C.

Dep’t of Corr., 214 F.3d 275, 284 (2d Cir. 2000) (quoting Allen v. McCurry, 449
U.S. 90, 94 (1980)).

      Of the four considerations, the only one contested is whether Appellants

were parties to the bankruptcy proceedings prior to the November 2015

Decision. New GM asserts that even if Appellants did not participate in the

briefing leading to the November 2015 Decision, they were a part of the larger

bankruptcy litigation at that time and are thereby bound by their failure to

appeal that ruling. We disagree.

      The only remaining Appellants are the plaintiffs in Eason, who initiated

their lawsuit on August 12, 2015. Several weeks later, the bankruptcy court

issued a scheduling order specifying open issues that were later addressed in the

November 2015 Decision and setting a briefing schedule. However, this order

was not served on the plaintiffs in Eason. Appellants apparently were not

brought into the bankruptcy court proceedings until after the November 2015

Decision. (That is reasonably clear though not free from doubt.1) Therefore, the


1On June 20, 2016, counsel for Appellants told the bankruptcy court that
New GM had not served a motion to enforce the Sale Order on the plaintiffs in

                                         11
doctrine of res judicata does not bar them from challenging the bankruptcy

court’s application of the November 2015 Decision as the law of the case in the

July 2017 Decision.

        B.    Contractual Assumption of Punitive Damages

        “When interpreting a contract under New York law, our ‘primary objective

is to give effect to the intent of the parties as revealed by the language of their

agreement.’” Chesapeake Energy Corp. v. Bank of N.Y. Mellon Tr. Co., 773 F.3d
110, 113‐14 (2d Cir. 2014) (quoting Compagnie Financiere de CIC et de L’Union

Europeenne v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 232 F.3d 153, 157 (2d

Cir. 2000)).2 “The words and phrases in a contract should be given their plain

meaning, and the contract should be construed so as to give full meaning and

effect to all of its provisions.” Id. at 114 (internal quotation marks omitted)

(quoting Olin Corp. v. Am. Home Assur. Co., 704 F.3d 89, 99 (2d Cir. 2012)). “If

an ambiguity is found, ‘the court may accept any available extrinsic evidence to

ascertain the meaning intended by the parties during the formation of the

contract.’” Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 83



Eason. This statement leads us to conclude that Appellants did not join the
bankruptcy proceedings until sometime after June 2016.
2   The Sale Agreement contains a New York choice‐of‐law clause.

                                          12
(2d Cir. 2002) (quoting Morgan Stanley Group Inc. v. New Eng. Ins. Co., 225 F.3d
270, 275‐76 (2d Cir. 2000)).

      At issue is Section 2.3(a)(ix) of the Sale Agreement (re‐formatted below),

which provides that New GM has assumed:

      [1]       all Liabilities
      [2]       to third parties
      [3]       for death, personal injury, or other injury to Persons . . .
                caused by motor vehicles designed for operation on public
                roadways . . .
      [4]       and, in each case, manufactured, sold or delivered by
                [Old GM] (collectively, “Product Liabilities”),
      [5]       which arise directly out of death, personal injury or other
                injury to Persons . . . caused by accidents or incidents first
                occurring on or after the Closing Date and arising from such
                motor vehicles’ operation or performance . . . .

J.A. 184. “Liabilities” is expansively defined as “any and all liabilities and

obligations of every kind and description whatsoever, whether such liabilities or

obligations are known or unknown, disclosed or undisclosed, matured or

unmatured, accrued, fixed, absolute, contingent, determined or undeterminable,

on or off‐balance sheet or otherwise, or due or to become due, including

Indebtedness and those arising under any Law, Claim, Order, Contract or

otherwise.” J.A. 88.

      Appellants read Section 2.3(a)(ix) reductively to mean that New GM

assumed “all Liabilities,” including “all liabilities and obligations of every kind


                                         13
and description whatsoever,” and thereby assumed claims for punitive damages.

However, the bankruptcy court soundly observed that “the phrase ‘all Liabilities’

does not exist alone.” November 2015 Decision, 541 B.R. at 119.

      Reading Section 2.3(a)(ix) phrases [1], [3], and [5] together, New GM’s

assumption of “all Liabilities” is limited to those that (1) are “for” death and

injuries and those that (2) “arise directly out of” death and injuries. It is clear that

punitive damages are not paid “for” death and injuries. Rather, they are paid to

punish “egregious, reprehensible behavior.” Virgilio v. City of New York, 407
F.3d 105, 116 (2d Cir. 2005). Damages “for” death and injuries are compensatory.

      Likewise, claims for punitive damages do not “arise directly out of” death

and injuries. If reprehensible conduct‐‐such as careless automobile design‐‐led to

an accident that caused an injury, a claim for punitive damages to punish that

conduct does not arise directly out of the injury. Arguably, the claim might be

said to arise out of the injury indirectly. Most accurately, the claim for punitive

damages does not arise out of the injury at all.

      Appellants next assert that because the Sale Agreement does not expressly

carve out punitive damages in Section 2.3(a)(ix), New GM must have

contractually assumed them as Liabilities. However, this argument neglects




                                           14
other provisions of the Sale Agreement demonstrating that the enumerations in

Section 2.3(a) are exclusive. Section 2.3(b), in defining Old GM’s “Retained

Liabilities,” provides that New GM “shall not assume, or become liable to pay,

perform or discharge, any Liability of [Old GM] . . . other than the Assumed

Liabilities.” J.A. 107. And Section 2.3(a) provides that New GM’s “Assumed

Liabilities shall consist only of the following Liabilities” defined in subsections

(i)‐(xv). J.A. 105 (emphasis added). Punitive damages are not among those

defined categories. Under these provisions, the default rule is that unless the

Sale Agreement states that New GM assumed a Liability, the Liability remained

with Old GM. There was therefore no need to expressly carve out punitive

damages in Section 2.3(a)(ix).

      Even if Section 2.3(a)(ix) is deemed ambiguous as to whether New GM

assumed Liabilities for punitive damages, the extrinsic evidence confirms that

New GM did not. In 2015, the bankruptcy court made the following factual

findings (inter alia):

           New GM assumed Old GM’s obligations “only to the extent

             commercially necessary.”

           Section 2.3(a)(ix) was amended in response to concern voiced by




                                          15
            state Attorneys General and others that it would be unfair to deprive

            future claimants of their rights to bring claims arising out of post‐

            Sale accidents. However, those objectors “never asked [the

            bankruptcy court] to require New GM to assume anything more

            than compensatory damages, and in none of those submissions was

            punitive damages mentioned.”

November 2015 Decision, 541 B.R. at 119‐20. Appellants offer no convincing

reason why it was commercially advantageous for New GM to contractually

assume claims for punitive damages. Nor do they account for the telling fact

that, when Section 2.3(a)(ix) was amended, nobody appears to have

contemplated New GM assuming Liabilities for punitive damages. Furthermore,

as the bankruptcy court observed, the idea that New GM would silently choose

to assume inestimable millions of dollars in punitive damages “is entirely

implausible.” Id. at 120.

      Accordingly, the terms of the Sale Agreement reflect‐‐and extrinsic

evidence confirms‐‐that New GM did not contractually assume claims for

punitive damages based on Old GM’s conduct.




                                        16
                                         III

      Appellants argue that even if Old GM’s liabilities for punitive damages

were not contractually assumed, New GM must pay them under the theory of

successor liability. This argument misjudges the scope of the Sale Order’s free

and clear provision.

      The Sale Order provides that “[e]xcept for the Assumed Liabilities” in the

Sale Agreement, the assets acquired by New GM “shall be free and clear of all

liens, claims, encumbrances, and other interests of any kind or nature

whatsoever . . . including rights or claims based on any successor or transferee

liability.” J.A. 42. Nevertheless, Appellants argue that under Second Circuit law,

this provision cannot bar their punitive damages claims because they had no

relationship with Old GM at the time of the Sale:

      [A] bankruptcy court may approve a § 363 sale “free and clear”
      of successor liability claims if those claims flow from the
      debtor’s ownership of the sold assets. Such a claim must arise
      from a (1) right to payment (2) that arose before the filing of the
      petition or resulted from pre‐petition conduct fairly giving rise
      to the claim. Further, there must be some contact or relationship
      between the debtor and the claimant such that the claimant is
      identifiable.

In re Motors Liquidation Co., 829 F.3d 135, 156 (2d Cir. 2016) (emphasis added).

Appellants emphasize that they did not own an Old GM car at the time of the



                                         17
Sale, that they had no pre‐Sale relationship with Old GM, and that they therefore

were not identifiable when the Sale Order was entered.

      In our 2016 decision, the issue was whether a bankruptcy court may

approve a sale “free and clear” of claims if those claims arose from pre‐petition

conduct that had not resulted in “detectable injury” at the time of the bankruptcy

sale, but that might lead to a “tortious” injury after the sale. Id. at 154‐56. That

has no bearing on punitive damages: a punitive damages claim is not a tort

claim; it does not compensate for a “tortious” injury; and there is no “detectable

injury.” Moreover, any alleged egregious act committed by Old GM that might

justify punitive damages was over and done by the time of the Sale Order.

Therefore, such claims are subject to the Sale Order’s successor liability bar.

                                        * * *

      The district court and bankruptcy court did not address whether the scope

of the Sale Order could preclude Appellants’ punitive damages claims. Instead,

those courts concluded that because Old GM was insolvent, the structure of the

federal Bankruptcy Code’s priority scheme precluded punitive damages claims

against New GM. See May 2018 Decision, 590 B.R. at 63; July 2017 Decision, 571
B.R. at 579‐80.




                                          18
      We need not decide whether the Bankruptcy Code’s priority scheme

precludes liability for punitive damages in the case of an insolvent debtor such as

Old GM. Here, punitive damages are not an Assumed Liability in the Sale

Agreement, and the Sale Order’s free and clear provision bars punitive damages

claims under a theory of successor liability. These conclusions are sufficient for

us to rule that Appellants may not seek punitive damages against New GM

based on Old GM’s conduct.




                                 CONCLUSION

      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                        19